Citation Nr: 1244093	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a shoulder disorder.  

3.  Whether new and material evidence has been received to reopen service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to November 1997, with verified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

In January 2011, the Board remanded the issues of on appeal to the RO for the provision of a Board hearing.  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the VA Regional Office in Waco, Texas (Travel Board hearing).  A transcript has been procured for the record.  The Board finds that the RO complied with the January 2011 Remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the January 2011 Remand, the Board also noted that the Veteran was seeking service connection for a left knee disorder and referred the matter to the RO for necessary development.  In a February 2012 Deferred Rating Decision, a Ratings Veterans Service Representative (RSVR) indicated that the Veteran had submitted an application to reopen a previously denied claim for a left knee scar in June 2004, but that the RO had not taken action.  The RSVR indicated that the RO should both consider the Veteran's claim for service connection for a left knee scar to be reopened and should send the Veteran a VCAA notice regarding this claim.  The record of evidence, to include the Virtual VA "e-folder," does not contain a copy of a VCAA letter issued to the Veteran regarding her claim for service connection for a left knee scar.  Therefore, the Board refers the issue of service connection for a left knee scar to the RO for all necessary development, to include the issuance of an appropriate VCAA letter.  

The issues of service connection for neck, shoulder, back, and headache disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied a claim of service connection for a back disorder; the Veteran did not file a timely appeal of the decision and the August 2003 rating decision became final.   

2.  The evidence associated with the claims file subsequent to the August 2003 rating decision relates to the unestablished fact of an injury incurred during a confirmed period of INACUDTRA; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.

3.  In an August 2003 rating decision, the RO denied a claim of service connection for headaches; the Veteran did not file a timely appeal of the decision and the August 2003 rating decision became final.   

4.  The evidence associated with the claims file subsequent to the August 2003 rating decision relates to the unestablished fact of an injury incurred during a confirmed period of INACUDTRA; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for headaches.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for a back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

2.  Evidence received since the August 2003 rating decision is new and material, and service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The August 2003 rating decision denying service connection for headaches became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

4.  Evidence received since the August 2003 rating decision is new and material, and service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Because the determination below reopens service connection for a back disorder and headaches, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.



New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6 (2012).

Reopening Service Connection for a Back Disorder
And Headaches

The Veteran essentially contends that she developed both a back disorder and chronic headaches during a period of INACDUTRA.  The Veteran has consistently maintained that a heavy picture frame fell and hit her while she was lying in bed in a hotel room provided for her use by the Air Force Reserves during temporary duty at a location other than her regular base (TDY) in September 2000.  At the VA Travel Board hearing, the Veteran indicated that she sought treatment for the claimed disorders after the end of her TDY.  (Hearing Transcript, p. 11).  In an October 2000 private treatment record, the Veteran reported experiencing back pain and severe headaches after being hit with a picture frame at a Comfort Inn in Niceville, Florida on September 9, 2000.  The private examiner diagnosed a mid-back strain and headaches.  Subsequent private and VA treatment records indicate treatment for back pain and headaches.  

The RO denied the Veteran's respective claims for service connection for a back disorder and headaches in an August 2003 rating decision because the respective disorders were not caused by service or any incident of service.  The Veteran subsequently did not file a Notice of Disagreement (NOD) or a Substantive Appeal to the Board regarding the August 2003 rating decision in a timely manner.  As the Veteran did not file a timely appeal to the August 2003 rating decision, the August 2003 rating decision, denying service connection for a back disorder and headaches, became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103. 

Reviewing the evidence received since the August 2003 rating decision, in a December 2009 VA internal record, a Decision Review Officer confirmed that the Veteran had participated in INACDUTRA, specifically a drill weekend, on September 9, 2000 and September 10, 2000; and participated in ACDUTRA, specifically an annual tour of training, from September 11, 2000 to September 25, 2000.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the December 2009 VA internal record indicates that the Veteran was performing INACDUTRA on September 9, 2000.  In medical records throughout the claims file, the Veteran consistently maintained that the injury which caused her claimed back disorder and headaches occurred on September 9, 2000.  The Board notes that this evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the Board finds that the additional evidence is new and material to reopen service connection for both a back disorder and headaches.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for headaches is granted.


REMAND

The Board finds that additional development is required before the respective issues of service connection for neck, shoulder, back, and headache disorders are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).

In a March 2012 Request for Reconsideration of Disability Retirement, addressed to the Office of Personnel Management (OPM), the Veteran indicated that she was appealing OPM's March 2012 denial of her application for disability retirement.  With the March 2012 Request for Reconsideration, the Veteran attached copies of documents regarding treatment for her claimed back disorder and headaches.  The record reflects that the OPM disability records are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  The Board finds that the VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c), with respect to requesting records from Federal facilities.

At the April 2012 Board personal hearing, the Veteran testified that the September 2000 accident which caused her claimed disorders occurred at a Comfort Inn in Niceville, Florida.  The Veteran stated that she had filed an accident report with the hotel after the incident, but that she had not been able to procure a copy of the report.  (Hearing Transcript, pp. 7-10).   In reviewing the claims file, the Board notes that the RO requested that Comfort Inn provide copies of the accident report in letters dated April 2007 and December 2009; however, Comfort Inn did not respond to the RO's requests.  In keeping with the duty to assist, the Board requests that the AMC/RO make a final attempt to procure any accident reports regarding the September 2000 accident.

In addition, the Veteran submitted an Air Force Reserves travel order, indicating travel from home to Elgin Air Force Base for the period of ACDUTRA, lasting from September 11, 2000 to September 24, 2000.  On this order, the Veteran reported that she stayed in government quarters during that period of ACDUTRA; yet, the record does not contain any travel orders regarding the confirmed period of INACDUTRA which occurred on September 9 and 10, 2000.  Moreover, although the RO confirmed the Veteran's dates of ACDUTRA and INACDUTRA for September 2000, the Veteran's complete reserve personnel records, including any official record of the locations of her reserve service, have not been associated with the claims file.  As part of this remand, the Board requests that AMC/RO make all reasonable efforts to procure the Veteran's reserve personnel records and associate them with the claims file.  

The Board finds that a VA medical examination is necessary to assist in determining the respective natures and etiologies of the Veteran's claimed neck, shoulder, back, and headache disorders.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159(c)(4) (2012).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this instance, in a March 2012 VA treatment record, the Veteran reported experiencing back, shoulder, and neck disorder symptomatology, specifically pain, in addition to headaches.  VA and private treatment records indicate treatment beginning in October 2000 for a back pain and headaches which the Veteran has consistently maintained began after a September 9, 2000 accident involving a falling picture frame.  Records indicate that the Veteran was on a period of INACDUTRA at the reported time of the incident.  The Veteran contends that the September 9, 2000 accident caused all of her claimed disorders.  As VA and private treatment records indicate that the Veteran sought treatment for at least two of the claimed disorders within a month of the reported incident, the Board finds sufficient evidence to warrant a VA medical examination and medical opinion regarding the respective natures and etiologies of the claimed back, shoulder, neck and headache disorders under the low threshold of McLendon.

Accordingly, the issues of service connection for neck, shoulder, back, and headache disorders are REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for her neck, shoulder, back, and headache disorders.  The AMC/RO should request release forms to allow the AMC/RO to acquire any records related to the non-VA treatment.  At a minimum, the AMC/RO should procure all records regarding VA treatment dated since March 2012, the date of the most recent VA treatment record included in the claims file.

2.  The AMC/RO should secure for association with the claims file copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the AMC/RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised).

3.  The AMC/RO should take all reasonable measures to procure any accident reports from the Comfort Inn in Niceville, Florida (or its parent company) regarding the September 2000 incident described by the Veteran.  

4.  The AMC/RO should take all appropriate steps to secure all Air Force Reserves personnel records through official channels and by contacting the Veteran who has submitted copies of her Air Force Reserves travel orders previously.  In so doing, all efforts to secure the records must be documented and included in the claims file.  Any determinations made in this regard should be provided in a written formal finding, which provides the rationale and factual basis for the conclusions reached.

5.  The AMC/RO should provide the Veteran with a VA medical examination, to be performed by an appropriate VA examiner, to assist in determining the respective natures and etiologies of the Veteran's claimed neck, shoulder, back, and headache disorders.  The relevant documents in the claims file should be sent to the VA examiner for his or her review.  

Following a review of the relevant history and medical evidence, an interview with the Veteran, and a physical examination and any necessary testing (to include X-rays, MRIs, etc.), the VA examiner is asked to offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's neck disorder was caused by an injury incurred during a period of ACDUTRA or INACDUTRA?   

b.  Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's shoulder disorder was caused by an injury incurred during a period of ACDUTRA or INACDUTRA?   

c.  Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's back disorder was caused by an injury incurred during a period of ACDUTRA or INACDUTRA?   

d.  Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's headache disorder was caused by an injury incurred during a period of ACDUTRA or INACDUTRA?   

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale for any opinion offered must be provided.  

5.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for neck, shoulder, back, and headache disorders.  If the benefits sought remain denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


